PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/162,976
Filing Date: 17 Oct 2018
Appellant(s): NISHIKAWA et al.



__________________
Charles R. Matson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Related Appeals and Interferences
Decision by the Patent Trial and Appeal Board in Application 13/764,964 dated 28 November 2018.
(3) Response to Argument
	Appellant argues that the Office Action fails to state any articulated reasoning with some rational underpinning to support the conclusion of obviousness, and therefore the Office Action’s rejection is conclusory. Appellant further argues that the Office Action’s reasoning does not describe why it would have been obvious to modify the articles of Lavon but rather concludes that it would have been obvious to do so to allow a consumer to identify the correct size. Providing information to allow a consumer to identify the correct size of a diaper is not merely conclusory, but an articulated advantage achieved by the modification of Lavon et al. (2011/0247199) in view of Ronn et al. (2004/0097897).
	Lavon discloses an array of absorbent articles, the array comprising both taped articles and pant articles, wherein the chassis of the taped and pant articles are substantially identical and comprise the same core length and width, as disclosed in paragraphs [0056] and [0064]. Lavon also discloses that the pant article can have a 
Ronn discloses corresponding the size of an absorbent article to a weight range of a wearer to help a consumer select the correct size, as disclosed in paragraph [0034]. Since sizes can vary between brands and styles, and a caregiver or parent is more likely to know the weight of their child than the size it wears, corresponding a weight range to a size of an article will allow a caregiver to identify the appropriate size for the child.
Lavon discloses a desire to provide articles in sizes to accommodate wearers of different sizes. Ronn teaches the advantage of corresponding article size with a wearer’s weight range so that a caregiver can identify the appropriate size for the wearer. Therefore Lavon, in combination with Ronn, provides both an articulated reason and a rational underpinning to support the conclusion of obviousness, the advantage of allowing a caregiver to select the correct size of article based on the weight of the intended wearer. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:


/KRISTINA N JUNGE/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.